DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–8 and 11–18, without traverse, in the reply filed April 30, 2022 is respectfully acknowledged.
Claim Objections
Claim 5 appears to have a minor grammar error: “is higher” is recited where --are higher-- should be.
Claim 7 appears to have a minor grammar error: --the-- should be inserted after the word “wherein”.
The claim bridging pages 3–4, after claim 11, does not appear to be numbered. Appropriate correction is humbly requested.
Specification1
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. (Spec. 1.) Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5, 7, and 11 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 5, 7, and 11 appear to contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. In particular: claim 5 recites “a reticulated foam covering”; claim 7 recites “wherein [the] water-permeable, water-flow-restrictive covering comprises a water-flow-restrictive plastic mesh”; and claim 11 recites “wherein the water-permeable, water-flow-restrictive covering comprises a reticulated foam covering”. Upon inspection, Examiner was unable to locate support for these limitations. Therefore, these instant limitation is considered to be new matter. Accordingly, claims 1, 5, and, by extension, their corresponding dependent claims, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph. Should there be support for these limitations, it is respectfully requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 1–8 and 11–18 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “wherein the water-permeable, water-flow-restrictive covering increases residency time of water proximate the substrate relative to the residency time of the reticulated foam substrate without the water-permeable, water-flow-restrictive covering when in use.” Respectfully, there appears to be two issues with this limitation. First, there is insufficient antecedent basis for the limitation “the residency time”. (For example, depending on inter alia the direction of flow, there can be multiple “residency times” through a filter.) Second, as it applies to the recitation of “when in use”, it is unclear which object is being referred to: (A) the apparatus per se; (B) the reticulated foam substrate; (C) the water-permeable, water-flow-restrictive covering; or (D) one or more of these. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Claim 5 recites the limitation “wherein the pores per inch (ppi) and surface area of the reticulated foam covering is higher than the ppi and surface area of the reticulated foam substrate”. Respectfully, it is unclear whether or not this limitation is requiring: (A) that the numerical values for the ppi (                    
                        
                            
                                p
                                p
                                i
                            
                            
                                c
                            
                        
                    
                ) and surface area (                    
                        
                            
                                S
                            
                            
                                c
                            
                        
                    
                ) of the covering are each, collectively, higher than the numerical values for the ppi and surface area of the substrate (                    
                        
                            
                                p
                                p
                                i
                            
                            
                                S
                            
                        
                    
                ,                     
                        
                            
                                S
                            
                            
                                S
                            
                        
                    
                ) (i.e.,                     
                        
                            
                                p
                                p
                                i
                            
                            
                                c
                            
                        
                        >
                        
                            
                                p
                                p
                                i
                            
                            
                                S
                            
                        
                         
                        A
                        N
                        D
                         
                        
                            
                                p
                                p
                                i
                            
                            
                                c
                            
                        
                        >
                        
                            
                                S
                            
                            
                                S
                            
                        
                         
                        A
                        N
                        D
                         
                        
                            
                                S
                            
                            
                                C
                            
                        
                        >
                        
                            
                                p
                                p
                                i
                            
                            
                                S
                            
                        
                         
                        A
                        N
                        D
                         
                        
                            
                                S
                            
                            
                                C
                            
                        
                        >
                        
                            
                                S
                            
                            
                                S
                            
                        
                    
                ); or (B) that the respective values for the covering are greater than those of the substrate (i.e., merely                     
                        
                            
                                p
                                p
                                i
                            
                            
                                c
                            
                        
                        >
                        
                            
                                p
                                p
                                i
                            
                            
                                S
                            
                        
                         
                        A
                        N
                        D
                         
                        
                            
                                S
                            
                            
                                C
                            
                        
                        >
                        
                            
                                S
                            
                            
                                S
                            
                        
                    
                ). For at least these reasons, claim 5 appears to be indefinite. In addition, the claims depending from claim 5 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Claim 12 depends from itself and therefore lacks antecedent basis. Claim 13 depends from claim 12 and therefore also lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt.2
With respect to claim 1, Leavitt discloses an apparatus (i.e., filter assembly) 20. (Leavitt FIG. 2.). Leavitt’s apparatus comprises: (1) a water-permeable, water-flow-restrictive covering (i.e., sidewall) 50; and (2) a reticulated foam substrate (i.e., filter media) 10. (Id.; Abstract; ¶ 15.) Leavitt’s reticulated foam substrate is encased by said water-permeable, water-flow-restrictive covering. (See, e.g., Compare Leavitt FIG. 6 (showing a filter media 10a being encased by the interior sidewall of a filter cartridge 24a) with id. FIG. 2 (showing a similar perspective, but in two-dimensions).) Leavitt teaches that copper and zinc fines are adhered to the reticulated foam substrate. (Leavitt ¶¶ 30, 38–40, 42, 46.)
As it applies to the last three lines of the instant claim, these limitations refer to an intended use (passing water) as well as materials worked upon (water). Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Thus, in view of this holding, the instant limitations are not being given patentable weight. See also MPEP § 2114(II). Moreover, Leavitt’s apparatus is considered to be capable of increasing the residency time of water proximate its substrate: e.g., since the water-permeable, water-flow restrictive covering can block fluid from backflowing through the reticulated foam substrate. (See, e.g., Leavitt FIG. 2 (suggesting a lack of backflow though the substrate).)
 With respect to claims 2 and 3, Leavitt teaches KDF 55 particles. (Leavitt ¶ 50.) Applicant uses these same particles in its invention. (Spec. 26.) 
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both Leavitt and Applicant use the same fines, the properties of the instant claims are presumed to be inherent to both fines until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 4, the copper and zinc fines are exposed on the surface of the reticulated foam substrate. (Leavitt ¶ 49.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed May 11, 2020 (“Spec.”).
        2 US 2010/0147760 A1, published June 17, 2010 (“Leavitt”).